Citation Nr: 1813586	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-32 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, to include collapsed arches.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected tinnitus.

3.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to June 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In April 2017 the Veteran testified in a Video Conference Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for bilateral foot disability, to include collapsed arches and entitlement to a compensable evaluation for service-connected bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral tinnitus has been assigned a 10 percent rating, the maximum authorized under Diagnostic Code (DC) 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus; extraschedular consideration is not warranted.  38 U.S.C. §1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §4.87, DC 6260 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran contends that he is entitled to a higher disability rating for tinnitus. The maximum schedular rating available for tinnitus is 10 percent.  The rating schedule directs that only a single rating of 10 percent is assigned for recurrent tinnitus whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260.  Currently, the Veteran's tinnitus is already rated 10 percent.  Thus, there is no legal basis upon which to award an increased rating for tinnitus on a schedular basis, and the appeal must be denied.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


ORDER

A disability evaluation in excess of 10 percent for tinnitus is denied.


REMAND

A.  Foot Disability

The Veteran claims that he has a current bilateral foot disability, to include fallen arches, related to service.  The Veteran underwent a VA examination in April 2013 for pes planus.  Regarding the Veteran's diagnosis the examiner found that the Veteran did not have, nor ever had, pes planus.  The examiner did not list any other diagnosis and did not complete a Foot Miscellaneous Questionnaire for any other foot condition.  The opinion provided by the examiner relied solely on the rationale that the length of time between the Veteran's reported in-service left ankle injury and his self-reported left foot condition.  Furthermore, the examiner did not adequately address the Veteran's noted in-service records documenting left foot pain and pronation. 

Additionally, In April 2017, the Veteran testified before the undersigned regarding the nature of his bilateral foot condition.  The Veteran testified that his left foot was turning in and that he had "no arch whatsoever" in the left foot and a similar, yet less severe, issue in his right foot.  The Veteran also testified that his left foot had always hurt in-service and continued to hurt following service, but that he did not seek service for years.  The VA examiner's opinion did not consider these 

As the examinations provide insufficient rationale for the opinions provided or provider no opinion with regard to the etiology of the disability, the claims must be remanded to obtain an adequate medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

B.  Hearing Loss 

The Veteran noted in his April 2017 testimony that his hearing loss had become worse since his previous examination in May 2013.  Given the Veteran's assertions and the length of time since the last VA examination, a remand is required to obtain a new examination is necessary.

Any outstanding treatment records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for foot or hearing complaints since June 2016.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for the appropriate examination to determine the nature and likely etiology of any current foot condition.  The entire record, including this remand, must be made available to the examiner for review.  Based on the record, the examiner should provide an opinion on the following:

(a)  Identify any current foot disability.  The examiner must specifically comment on the Veteran's reported bilateral fallen arches and pronated left foot.

(b)  If the Veteran has a current diagnosable disability, is the disability at least as likely as not (a 50 percent or greater probability) related to service?

In providing these opinions, the examiner should specifically consider and discuss the Veteran's in-service instances of left ankle and left foot pain and pronation, reports of continued foot pain since separation from active duty, and the Veteran's hearing testimony.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3.  After completion of the foregoing, schedule the Veteran for the appropriate examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the hearing loss.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  Thereafter readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2015).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


